DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed May 27, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 2), the objection to the title as set forth in the prior Office action dated March 31, 2021, page 2, is withdrawn.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s image processing apparatus including a processor for performing the following steps, in combination: 
 	detecting a state of the image processing apparatus; 
 	changing, using one of states of the image processing apparatus as a target, an order of a button for executing processing related to the one of the states as the target to be higher in the menu screen; and 
 	in a case where one state is detected in the detecting, controlling to execute the changing corresponding to the detected one state and, in a case where a plurality of states is detected in the detecting, controlling to repeatedly execute the changing using each of the detected plurality of states as the target one by one in sequence based on a condition.
 	Claims 2-17 depend from claim 1.
 	Claims 18 and 19, drawn to a method for controlling an image processing apparatus and a non-transitory computer-readable storage medium causing a computer to perform the method, respectively, similarly recite the allowable subject matter of apparatus claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677